Case 8:20-cv-00680-KKM-JSS Document 25 Filed 03/01/21 Page 1 of 2 PageID 1258




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

KENT W. GAIN, SR.,

      Plaintiff,

v.                                                      Case No. 8:20-cv-680-KKM-JSS

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
____________________________________/

                                        ORDER

      Before the Court is Defendant’s Unopposed Motion for Entry of Judgment with

Remand. (Doc. 23). The Magistrate Judge took this motion under advisement and

recommends granting the motion, reversing the Commissioner’s decision denying

Plaintiff’s application for social security disability benefits, and remanding to the

Commissioner for further administrative proceedings under 42 U.S.C. § 405(g). (Doc.

24). The fourteen-day deadline for either party to object to the Magistrate Judge’s report

has passed, and neither has filed an objection. As a result, and for the reasons stated in

the Magistrate Judge’s report, the following is ORDERED:

      1.     The Commissioner’s Unopposed Motion for Entry of Judgment with

             Remand (Doc. 23) is GRANTED.

      2.     The Commissioner’s decision denying Plaintiff’s application for social

             security disability insurance benefits is REVERSED.
Case 8:20-cv-00680-KKM-JSS Document 25 Filed 03/01/21 Page 2 of 2 PageID 1259




      3.    The case is REMANDED to the Commissioner pursuant to sentence

            four of 42 U.S.C. § 405(g) for further administrative proceedings

            consistent with the reasons stated in the Commissioner’s Unopposed

            Motion for Entry of Judgment with Remand (Doc. 23) and the Magistrate

            Judge’s Report (Doc. 24).

      4.    The Clerk is DIRECTED to enter judgment in Plaintiff’s favor,

            terminate any pending motions and deadlines, and close this case.

      ORDERED in Tampa, Florida, on March 1, 2021.




                                         2
